LATTIMORE, Judge.
Conviction for failing to measure oil; punishment, thirty days in the county jail and a fine of $500..
The trial term of the court below began on the 13th day of November, 1933, and adjourned on the 6th day of January, 1934. After conviction appellant seems to have made an appeal bond, which appears to have been filed on December 26, 1933, during the term of the court below. This is contrary to the provisions of article 830, C. C. P., which specifically requires that an appeal be perfected by the giving of a recognizance, if appeal is perfected before the adjournment of the trial term. An appeal bond can only be resorted to, when an appeal is perfected, by the giving of such bond after adjournment of the term.
Being without jurisdiction, the appeal is dismissed.

Appeal dismissed.